        Case 2:18-cv-09354-JFW-GJS Document 3 Filed 11/01/18 Page 1 of 1 Page ID #:64
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 NEAL R. MARDER (SBN 126879)
 ANDREW S. JICK (SBN 278943)
 KELLY A. HANDSCHUMACHER (SBN 314427)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 1999 Avenue of the Stars, Suite 600
 Los Angeles, CA 90067
 Telephone: 310-229-1000
 Facsimile: 310-229-1001
 ATTORNEY(S) FOR:    McDonald's USA, LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
PAUL BLEDSOE, individually and on behalf of all                                CASE NUMBER:

others similarly situated
                                                              Plaintiff(s),
                                     v.
MCDONALD’S USA, LLC; and DOES 1 – 10,
                                                                                              CERTIFICATION AND NOTICE
inclusive,
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                McDonald's USA, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                      PARTY                                                             CONNECTION / INTEREST
Paul Bledsoe                                                                  Plaintiff
McDonald's USA, LLC                                                           Defendant
McDonald's Corporation                                                        McDonald's USA, LLC is a wholly-owned subsidiary of
                                                                              McDonald's Corporation, a publicly traded Delaware
                                                                              corporation




         November 1, 2018                                  /s/ Neal R. Marder
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           McDonald's USA, LLC


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
